Citation Nr: 0720508	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-35 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for residuals of a right 
foot synovial sarcoma, status post amputation of the right 
foot.


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran served on active duty from December 1978 to June 
1982 and from December 1983 to January 1987. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in March 2007.  
A transcript of the hearing is associated with the claims 
file.

The Board notes that in addition to the issue identified on 
the title page of this decision, the RO has developed for 
appellate consideration the issue of whether new and material 
evidence has been presented to reopen a claim for service 
connection for residuals of a right foot injury with a 
neuroma and the issue of entitlement to compensation under 
38 U.S.C. § 1151 for the postoperative residuals of a 
synovial sarcoma of the right foot.  At the March 2007 
hearing, the veteran clarified that he is only seeking 
compensation for the postoperative residuals of a right foot 
synovial sarcoma.  The Board will limit its decision 
accordingly.  In addition, in view of the Board's 
determination that the veteran is entitled to service 
connection for the postoperative residuals of a right foot 
synovial sarcoma, the § 1151 claim is rendered moot.


FINDING OF FACT

The current residuals of a right foot synovial sarcoma, 
status post amputation of the right foot, are etiologically 
related to service.


CONCLUSION OF LAW

Residuals of a right foot synovial sarcoma were incurred in 
active duty.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for residuals of a 
right foot synovial sarcoma, status post amputation of the 
right foot.  As the claim is being granted, the Board will 
not address in detail the RO's compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  The Board does note, 
however, that the veteran has been afforded appropriate 
notice concerning the disability-rating and effective-date 
elements of his claim and that any errors in the development 
and consideration of the claim were non prejudicial to the 
veteran since the evidence currently of record is sufficient 
to substantiate the claim.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304; see also VAOPGCPREC 3-2003 (July 16, 2003).  


Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service medical records show that the veteran was treated on 
numerous occasions for complaints of pain in the right foot 
throughout both periods of active duty.  A diagnosis was 
elusive, but provisional diagnoses included nerve 
inflammation, neuritis, neuroma, tarsal tunnel syndrome, a 
stress fracture, tendonitis, degenerative joint disease, 
tarsal/metatarsal deformity, and traumatic injury.  No 
service separation examination was conducted.  

Post service, the veteran sought service connection for a 
right foot disability immediately upon discharge in 1987.  
The veteran's right foot was amputated in December 1988.  The 
veteran's private physician, Michele Kiser, M.D., provided a 
medical opinion dated in November 2004, stating that the 
first diagnosis of a synovial sarcoma was in November 1988, 
and it is the nature of such tumors that they usually present 
at least 3 years before diagnosis, likely 5 years.  
Therefore, it would have been present in 1985, and possibly 
in 1983.  

While the veteran's synovial sarcoma was not diagnosed in 
service, the veteran clearly had symptomatology consistent 
with such a diagnosis throughout most of his service.  
Competent medical evidence relates that symptomatology to the 
current diagnosis of synovial sarcoma.  There is no opinion 
that contradicts that of Dr. Kiser.  Accordingly, the Board 
concludes that the synovial sarcoma of the veteran's right 
foot was present in service.  Although service medical 
records show that the veteran did report a history of pre-
service right foot problems, the veteran's right foot was 
found to be normal on examination for entrance onto active 
duty and the evidence does not clearly and unmistakably 
demonstrate that the synovial sarcoma existed prior to 
service.  Accordingly, the presumption of soundness has not 
been rebutted and the veteran is entitled to service 
connection for this disability.


ORDER

Entitlement to service connection for residuals of a right 
foot synovial sarcoma, status post amputation of the right 
foot, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


